EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Zucchero on February 24, 2022.
The application has been amended as follows: 
In the claims, claim 96 is cancelled and claim 75 is amended.
75. (Currently Amended) An electromagnetic embedding apparatus (E/MEE) for processing
a gas consisting of: 
a central processing unit and power supply;
one or more gas supplies; 
a housing having a housing inlet and housing outlet; 
an upstream gas line that is in fluid connection with each gas supply and the housing inlet; 
an internal gas line in fluid connection with the housing inlet and housing outlet; 
a downstream gas line in fluid connection with the housing outlet; 
at least one pencil lamp positioned below the internal gas line, at least one pencil lamp positioned above the internal gas line and at least one pencil lamp positioned to the side of the internal gas line; 
an optional short-wave lamp and/or a long wave lamp; 
and an E/MEE coil wrapped around the internal gas line, operably connected to an E/MEE frequency generator; 
wherein each lamp is independently rotatably mounted, located along the length of the internal gas line, and powered by the power supply; 
wherein the central processing unit independently controls powering each lamp and a rotation position of each lamp.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: while it is known to apply coils around gas lines (see She (2016/0175930) for example) for the purpose of heating, there are no known teachings of such a coil that is connected to a frequency generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715